UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended May 31, 2012 SEC 30-day SEC 30-day Average annual total returns (%) Cumulative total returns (%) yield (%) yield (%) with maximum sales charge with maximum sales charge subsidized unsubsidized 1 as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-12 5-31-12 Class A 0.74 5.97 5.21 0.74 33.65 66.23 3.28 3.19 Class B –0.34 5.85 5.07 –0.34 32.88 63.96 2.68 2.59 Class C 3.67 6.17 4.91 3.67 34.88 61.53 2.69 2.59 Class I 5.81 7.34 6.11 5.81 42.47 81.01 3.68 3.68 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-12 for Class A, Class B and Class C shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For Class I the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Net (%) 0.98 1.73 1.73 0.64 Gross (%) 1.00 1.75 1.75 0.64 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Investment Grade Bond Fund | Annual report Without With maximum Start date sales charge sales charge Index Class B 4 5-31-02 $16,396 $16,396 $17,438 Class C 4 5-31-02 16,153 16,153 17,438 Class I 2 5-31-02 18,101 18,101 17,438 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 Unsubsidized yields reflect what the yield would have been without the effect of reimbursements andwaivers. 2 For certain types of investors as described in the Fund’s prospectus. 3 Class I shares were first offered on 7-28-03. The returns prior to this date are those of Class A shares that have been recalculated to apply the fees and expenses of Class I shares. 4 No contingent deferred sales charge is applicable. Annual report | Investment Grade Bond Fund 7 Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC The year ended May 31, 2012 was a volatile one for the bond market. The summer of 2011 began with slowing economic growth in the U.S. and escalating sovereign debt problems in Europe. In August, the U.S. reached its debt ceiling limit, causing Standard & Poor’s to downgrade the country’s credit rating for the first time in history. However, U.S. Treasuries did not waiver as investors still sought their relative safety despite the downgrade. In the fall, the economic outlook began to improve, as job numbers picked up and the Consumer Price Index, a measure of inflation, steadily declined. An unusually warm winter drove continued strong growth in the first quarter of 2012, and Treasury yields moved higher (and their prices fell). The bond market shifted direction again in the spring, amid renewed worries over Europe’s sovereign debt problems and decelerating economic growth in the U.S. Once again, Treasury yields fell and Treasury bond prices rallied. For the year ended May 31, 2012, John Hancock Investment Grade Bond Fund’s Class A shares returned 5.45%, excluding sales charges. This performance lagged the 7.12% advance of the Fund’s benchmark, the Barclays Capital U.S. Aggregate Bond Index. Our focus was on improving the income component of the Fund’s return because we thought 10-year Treasury yields were approaching all-time lows and that there would be little room for price appreciation. However, a sizable underweight in Treasuries hurt, as yields declined and the sector turned in the year’s strongest returns. An overweight in corporate bonds, with a bias toward financials and BBB-rated issues, also hindered relative results. An overweight in mortgage bonds also detracted, as the sector lagged Treasuries. However, the Fund benefited from favoring longer-maturity Treasury and mortgage bonds, which gained as long-term yields fell more than short-term yields. A small stake in long-maturity, taxable municipal bonds also aided performance. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The major risk factors in this Fund’s performance are interest-rate and credit risk. When interest rates rise, bond prices usually fall. Mortgage and asset-backed securities may be sensitive to changes in interest rates, subject to early repayment risk and their value may fluctuate in response to the market’s perception of issuer creditworthiness. Generally, an increase in the Fund’s average maturity will make it more sensitive to interest-rate risk. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. 8 Investment Grade Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2011 with the same investment held until May 31, 2012. Account value Ending value Expenses paid during on 12-1-11 on5-31-12 period ended 5-31-12 1 Class A $1,000.00 $1,051.60 $5.03 Class B 1,000.00 1,047.70 8.86 Class C 1,000.00 1,047.70 8.86 Class I 1,000.00 1,053.30 3.39 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Investment Grade Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2011, with the same investment held until May 31, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 12-1-11 on5-31-12 period ended 5-31-12 1 Class A $1,000.00 $1,020.10 $4.95 Class B 1,000.00 1,016.40 8.72 Class C 1,000.00 1,016.40 8.72 Class I 1,000.00 1,021.70 3.34 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.98%, 1.73%, 1.73% and 0.66% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 10 Investment Grade Bond Fund | Annual report Portfolio summary Portfolio Composition 1 Corporate Bonds 35.0% Capital Preferred Securities 1.5% U.S. Government Agency 30.4% Municipal Bonds 1.1% Collateralized Mortgage Obligations 11.0% Preferred Securities 0.4% U.S. Government 10.1% Foreign Government Obligations 0.1% U.S. Government Agency Short-Term Investments & Other 2.0% Collateralized Mortgage Obligations 4.2% Asset-Backed Securities 4.2% Quality Composition U.S. Government Agency 30.4% BBB 26.9% U.S. Government 10.1% BB 2.1% U.S. Government Agency B 1.4% Collateralized Mortgage Obligations 4.2% CCC & Below 1.3% AAA 5.1% Preferred Securities 0.4% AA 4.6% Short-Term Investments & Other 2.0% A 11.5% 1 As a percentage of net assets on 5-31-12. 2 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Corporation ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-12 and do not reflect subsequent downgrades or upgrades, if any. Annual report | Investment Grade Bond Fund 11 Fund’s investments As of 5-31-12 Maturity Rate (%) date Par value Value U.S. Government & Agency Obligations 40.5% (Cost $80,656,265) U.S. Government 10.1% U.S. Treasury Bond 3.125 02-15-42 $3,360,000 3,688,648 Note 0.875 12-31-16 450,000 455,449 Note 0.875 04-30-17 240,000 242,644 Note 1.000 08-31-16 7,395,000 7,531,349 Note 1.375 09-30-18 745,000 766,419 Note 1.750 05-31-16 440,000 461,278 Note 1.750 05-15-22 6,700,000 6,810,965 Strips, PO 2.853 11-15-30 1,155,000 724,242 U.S. Government Agency 30.4% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru 1.750 05-30-19 1,145,000 1,173,999 30 Yr Pass Thru 4.000 08-01-40 862,443 915,071 30 Yr Pass Thru 5.000 03-01-41 1,586,701 1,757,327 30 Yr Pass Thru 5.000 04-01-41 910,310 985,158 30 Yr Pass Thru 6.500 06-01-37 20,975 23,526 30 Yr Pass Thru 6.500 10-01-37 57,713 64,697 30 Yr Pass Thru 6.500 11-01-37 128,429 143,811 30 Yr Pass Thru 6.500 12-01-37 54,171 60,659 30 Yr Pass Thru 6.500 02-01-38 22,612 25,320 30 Yr Pass Thru 6.500 04-01-39 1,819,840 2,037,807 30 Yr Pass Thru 6.500 09-01-39 1,100,434 1,232,235 Federal National Mortgage Association 30 Yr Pass Thru 3.500 06-01-42 2,900,000 3,055,901 30 Yr Pass Thru 4.000 10-01-40 3,417,865 3,682,235 30 Yr Pass Thru 4.000 09-01-41 7,773,339 8,408,613 30 Yr Pass Thru 4.000 09-01-41 1,923,953 2,072,771 30 Yr Pass Thru 4.000 09-01-41 2,550,314 2,741,205 30 Yr Pass Thru 4.000 10-01-41 118,137 127,349 30 Yr Pass Thru 4.000 11-01-41 118,033 125,761 30 Yr Pass Thru 4.000 12-01-41 972,567 1,045,971 30 Yr Pass Thru 4.500 12-01-40 1,523,689 1,633,471 30 Yr Pass Thru 4.500 06-01-41 3,519,706 3,828,296 30 Yr Pass Thru 4.500 07-01-41 1,585,688 1,724,714 30 Yr Pass Thru 5.000 11-01-33 850,734 922,346 30 Yr Pass Thru 5.000 09-01-40 2,521,279 2,740,995 30 Yr Pass Thru 5.000 02-01-41 1,411,844 1,534,878 30 Yr Pass Thru 5.000 03-01-41 2,947,236 3,206,835 30 Yr Pass Thru 5.000 04-01-41 573,352 637,471 30 Yr Pass Thru 5.000 05-01-41 3,261,823 3,549,131 12 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value U.S. Government Agency (continued) Federal National Mortgage Association 30 Yr Pass Thru 5.500 09-01-34 $1,861,714 $2,041,999 30 Yr Pass Thru 5.500 02-01-36 2,362,925 2,587,685 30 Yr Pass Thru (P) 5.850 03-01-14 725 770 30 Yr Pass Thru (P) 5.850 06-01-14 4,380 4,652 30 Yr Pass Thru 6.000 02-01-37 1,135,402 1,252,380 30 Yr Pass Thru 6.000 05-01-37 1,264,434 1,394,508 30 Yr Pass Thru 6.000 06-01-40 1,125,935 1,238,595 30 Yr Pass Thru 6.500 09-01-37 373,597 420,868 30 Yr Pass Thru 6.500 01-01-39 2,312,339 2,600,583 30 Yr Pass Thru 6.500 03-01-39 104,080 117,282 30 Yr Pass Thru 6.500 06-01-39 661,265 744,728 Government National Mortgage Association 15 Yr Pass Thru 7.500 04-15-13 1,839 1,874 Corporate Bonds 35.0% (Cost $66,998,869) Consumer Discretionary 3.0% Auto Components 0.1% BorgWarner, Inc. 5.750 11-01-16 $230,000 261,385 Automobiles 0.5% Ford Motor Credit Company LLC 5.000 05-15-18 260,000 284,165 Hyundai Capital Services, Inc. (S) 4.375 07-27-16 185,000 195,415 Hyundai Capital Services, Inc. (S) 6.000 05-05-15 270,000 295,236 Kia Motors Corp. (S) 3.625 06-14-16 195,000 200,992 Hotels, Restaurants & Leisure 0.1% Seminole Indian Tribe of Florida (S) 6.535 10-01-20 315,000 315,731 Internet & Catalog Retail 0.2% Expedia, Inc. 5.950 08-15-20 385,000 408,249 Media 1.6% CBS Corp. 7.875 07-30-30 560,000 747,570 Grupo Televisa SAB 6.625 01-15-40 205,000 245,940 News America, Inc. 6.150 03-01-37 110,000 124,325 News America, Inc. 6.150 02-15-41 195,000 224,141 News America, Inc. 6.400 12-15-35 110,000 125,401 News America, Inc. 9.500 07-15-24 600,000 819,803 The Interpublic Group of Companies, Inc. 10.000 07-15-17 278,000 313,445 Time Warner Cable, Inc. 6.750 07-01-18 330,000 400,016 UBM PLC (S) 5.750 11-03-20 180,000 185,430 Multiline Retail 0.2% Macy’s Retail Holdings, Inc. 7.875 08-15-36 359,000 386,288 Specialty Retail 0.3% Best Buy Company, Inc. 6.750 07-15-13 550,000 575,029 Consumer Staples 0.7% Beverages 0.1% Pernod-Ricard SA (S) 2.950 01-15-17 220,000 222,728 See notes to financial statements Annual report | Investment Grade Bond Fund 13 Maturity Rate (%) date Par value Value Food & Staples Retailing 0.4% Safeway, Inc. 3.400 12-01-16 $590,000 $601,533 Safeway, Inc. 7.250 02-01-31 175,000 196,232 Food Products 0.1% Bunge, Ltd. Finance Corp. 8.500 06-15-19 285,000 362,892 Tobacco 0.1% Lorillard Tobacco Company 6.875 05-01-20 90,000 106,714 Energy 3.7% Energy Equipment & Services 0.1% Weatherford International, Inc. 6.800 06-15-37 90,000 102,234 Gas Utilities 0.2% DCP Midstream LLC (S) 9.750 03-15-19 375,000 489,634 Oil, Gas & Consumable Fuels 3.4% Anadarko Petroleum Corp. 5.750 06-15-14 502,000 541,140 Energy Transfer Partners LP 5.200 02-01-22 110,000 116,368 Energy Transfer Partners LP 5.950 02-01-15 370,000 404,103 Energy Transfer Partners LP 9.700 03-15-19 340,000 441,099 Enterprise Products Operating LLC 6.500 01-31-19 535,000 648,941 Enterprise Products Operating LLC 6.650 04-15-18 565,000 679,367 Kerr-McGee Corp. 6.950 07-01-24 460,000 571,383 Kinder Morgan Energy Partners LP 7.750 03-15-32 115,000 144,375 Marathon Petroleum Corp. 6.500 03-01-41 155,000 172,358 NuStar Logistics LP 7.650 04-15-18 305,000 357,038 ONEOK Partners LP 6.150 10-01-16 295,000 343,286 Petrohawk Energy Corp. 6.250 06-01-19 470,000 534,996 Petroleos Mexicanos (S) 4.875 01-24-22 225,000 236,250 Spectra Energy Capital LLC 5.668 08-15-14 230,000 249,072 Spectra Energy Capital LLC 6.200 04-15-18 285,000 335,313 TransCanada Pipelines, Ltd. (6.350% to 5-15-17, then 3 month LIBOR + 2.210%) 6.350 05-15-67 445,000 457,169 Williams Partners LP 7.250 02-01-17 510,000 613,032 Financials 17.6% Capital Markets 2.4% Credit Suisse New York 4.375 08-05-20 205,000 217,488 Jefferies Group, Inc. 6.875 04-15-21 530,000 511,450 Jefferies Group, Inc. 8.500 07-15-19 105,000 111,300 Macquarie Bank, Ltd. (S) 6.625 04-07-21 305,000 306,684 Macquarie Group, Ltd. (S) 6.000 01-14-20 225,000 225,516 Morgan Stanley 5.550 04-27-17 630,000 616,471 Morgan Stanley 5.750 01-25-21 480,000 452,811 Morgan Stanley 7.300 05-13-19 315,000 326,744 TD Ameritrade Holding Corp. 4.150 12-01-14 400,000 423,120 The Goldman Sachs Group, Inc. 3.625 02-07-16 165,000 162,556 The Goldman Sachs Group, Inc. 3.700 08-01-15 235,000 233,140 The Goldman Sachs Group, Inc. 6.150 04-01-18 545,000 569,229 The Goldman Sachs Group, Inc. 6.750 10-01-37 805,000 793,661 14 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Commercial Banks 4.0% Abbey National Treasury Services PLC 4.000 04-27-16 $430,000 $418,907 Banco de Credito del Peru (S) 4.750 03-16-16 205,000 209,613 Barclays Bank PLC 5.140 10-14-20 205,000 196,451 Barclays Bank PLC 5.200 07-10-14 650,000 684,042 Barclays Bank PLC (S) 6.050 12-04-17 175,000 175,631 Barclays Bank PLC (S) 10.179 06-12-21 210,000 245,894 BPCE SA (12.500% to 9-30-19, then 3 month LIBOR + 12.980%) (Q)(S) 12.500 09-30-19 157,000 152,295 First Horizon National Corp. 5.375 12-15-15 845,000 897,200 ICICI Bank, Ltd. (S) 5.750 11-16-20 305,000 297,630 Lloyds TSB Bank PLC 6.375 01-21-21 470,000 507,288 National Australia Bank 2.750 03-09-17 485,000 486,886 Nordea Bank AB (S) 3.125 03-20-17 540,000 543,816 Regions Financial Corp. 7.750 11-10-14 290,000 315,375 Santander Holdings USA, Inc. 4.625 04-19-16 70,000 68,166 Sberbank of Russia (S) 6.125 02-07-22 300,000 307,317 SunTrust Banks, Inc. 3.500 01-20-17 575,000 593,293 Svenska Handelsbanken AB 2.875 04-04-17 410,000 415,601 U.S. Bancorp 3.442 02-01-16 500,000 517,019 Wachovia Bank NA 5.850 02-01-37 235,000 268,681 Wachovia Corp. 5.250 08-01-14 500,000 534,695 Wachovia Corp. 5.750 06-15-17 290,000 336,468 Consumer Finance 0.9% American Express Company 7.000 03-19-18 80,000 98,500 Capital One Financial Corp. 6.150 09-01-16 415,000 464,857 Capital One Financial Corp. 6.250 11-15-13 520,000 552,179 Discover Bank 7.000 04-15-20 280,000 327,513 Discover Financial Services (S) 5.200 04-27-22 375,000 398,221 Diversified Financial Services 3.9% Bank of America Corp. 5.700 01-24-22 335,000 356,160 Bank of America Corp. 6.500 08-01-16 200,000 216,630 Bank of America NA 5.300 03-15-17 95,000 96,748 Bank of America NA 6.000 10-15-36 250,000 245,676 Citigroup, Inc. 5.850 12-11-34 340,000 357,650 Citigroup, Inc. 6.125 11-21-17 610,000 660,208 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.375 01-19-17 220,000 225,521 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA (11.000% to 6-30-19, then 3 month LIBOR + 10.868%) (Q)(S) 11.000 06-30-19 904,000 1,127,740 General Electric Capital Corp. (P) 0.947 08-15-36 360,000 264,348 General Electric Capital Corp. 4.375 09-16-20 220,000 237,501 General Electric Capital Corp. 5.625 05-01-18 510,000 579,816 General Electric Capital Corp. 5.875 01-14-38 70,000 79,814 General Electric Capital Corp. 6.000 08-07-19 245,000 287,783 JPMorgan Chase & Company 6.000 01-15-18 800,000 898,370 JPMorgan Chase & Company (7.900% to 4-30-18, then 3 month LIBOR + 3.470%) (Q) 7.900 04-30-18 390,000 422,939 Merrill Lynch & Company, Inc. 6.875 04-25-18 510,000 560,624 See notes to financial statements Annual report | Investment Grade Bond Fund 15 Maturity Rate (%) date Par value Value Diversified Financial Services (continued) Merrill Lynch & Company, Inc. 7.750 05-14-38 $410,000 $467,206 The Bear Stearns Companies LLC 7.250 02-01-18 435,000 513,076 USB Realty Corp. (P)(Q)(S) 1.614 01-15-17 300,000 227,391 Insurance 3.7% Aflac, Inc. 8.500 05-15-19 285,000 377,130 American International Group, Inc. 3.800 03-22-17 180,000 182,741 American International Group, Inc. 8.250 08-15-18 175,000 210,515 AXA SA (6.379% to 12-14-36, then 3 month LIBOR + 2.256%) (Q)(S) 6.379 12-14-36 280,000 215,600 Chubb Corp. (6.375% until 4-15-17, then 3 month LIBOR + 2.250%) 6.375 03-29-67 300,000 304,500 CNA Financial Corp. 5.850 12-15-14 355,000 381,999 CNA Financial Corp. 6.500 08-15-16 165,000 186,467 CNA Financial Corp. 7.250 11-15-23 420,000 481,024 Hartford Financial Services Group, Inc. 5.125 04-15-22 305,000 311,007 Hartford Financial Services Group, Inc. 6.300 03-15-18 280,000 307,428 Hartford Financial Services Group, Inc. 6.625 03-30-40 155,000 161,616 Liberty Mutual Group, Inc. (S) 4.950 05-01-22 128,000 127,797 Liberty Mutual Group, Inc. (S) 5.000 06-01-21 345,000 355,834 Lincoln National Corp. 8.750 07-01-19 240,000 305,026 Lincoln National Corp. (6.050% to 4-20-17, then 3 month LIBOR + 2.040%) 6.050 04-20-67 365,000 330,325 Prudential Covered Trust 2012-1 (S) 2.997 09-30-15 620,000 629,784 Teachers Insurance & Annuity Association of America (S) 6.850 12-16-39 585,000 769,641 The Hanover Insurance Group, Inc. 6.375 06-15-21 95,000 104,693 Unum Group 7.125 09-30-16 275,000 315,668 UnumProvident Finance Company PLC (S) 6.850 11-15-15 380,000 426,232 W.R. Berkley Corp. 5.600 05-15-15 230,000 248,090 Willis Group Holdings PLC 5.750 03-15-21 410,000 454,003 Willis North America, Inc. 7.000 09-29-19 305,000 361,039 Real Estate Investment Trusts 2.6% Alexandria Real Estate Equities, Inc. 4.600 04-01-22 155,000 159,588 BioMed Realty LP 6.125 04-15-20 80,000 91,360 Boston Properties LP 3.700 11-15-18 150,000 156,718 Boston Properties LP 3.850 02-01-23 125,000 125,685 Brandywine Operating Partnership LP 7.500 05-15-15 255,000 284,749 CommonWealth REIT 6.650 01-15-18 330,000 358,146 Goodman Funding Pty, Ltd. (S) 6.375 04-15-21 510,000 536,543 HCP, Inc. 6.300 09-15-16 215,000 243,347 Health Care REIT, Inc. 4.950 01-15-21 155,000 164,240 Health Care REIT, Inc. 6.125 04-15-20 420,000 475,131 Health Care REIT, Inc. 6.200 06-01-16 245,000 271,428 Healthcare Realty Trust, Inc. 6.500 01-17-17 345,000 378,543 ProLogis LP 4.500 08-15-17 45,000 47,311 ProLogis LP 6.250 03-15-17 385,000 432,771 ProLogis LP 7.625 08-15-14 200,000 220,406 Ventas Realty LP 4.750 06-01-21 535,000 559,546 16 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Real Estate Investment Trusts (continued) Vornado Realty LP 4.250 04-01-15 $440,000 $462,589 WEA Finance LLC (S) 6.750 09-02-19 215,000 256,008 Real Estate Management & Development 0.1% Ventas Realty LP 4.000 04-30-19 255,000 261,424 Health Care 0.4% Health Care Providers & Services 0.2% Medco Health Solutions, Inc. 7.125 03-15-18 385,000 477,600 Pharmaceuticals 0.2% Hospira, Inc. 6.050 03-30-17 320,000 361,606 Industrials 2.6% Aerospace & Defense 0.5% Embraer Overseas, Ltd. 6.375 01-15-20 340,000 374,000 Textron, Inc. 5.600 12-01-17 340,000 375,160 Textron, Inc. 7.250 10-01-19 215,000 254,758 Airlines 1.2% Continental Airlines 1997-4 Class A Pass Through Trust 6.900 01-02-18 243,694 260,460 Continental Airlines 1998-1 Class A Pass Through Trust 6.648 09-15-17 100,321 106,470 Continental Airlines 1999-1 Class A Pass Through Trust 6.545 02-02-19 117,777 126,316 Continental Airlines 2007-1 Class A Pass Through Trust 5.983 04-19-22 351,121 380,966 Continental Airlines 2010-1 Class A Pass Through Trust 4.750 01-12-21 102,978 107,869 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08-10-22 542,371 588,473 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200 07-02-18 143,885 155,756 Delta Air Lines 2011-1 Class A Pass Through Trust 5.300 04-15-19 251,347 266,428 Northwest Airlines 2002-1 Class G-2 Pass Through Trust 6.264 11-20-21 110,156 114,562 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027 11-01-19 247,409 263,491 US Airways 2012-1 Class A Pass Through Trust Series 2012-1A 5.900 10-01-24 135,000 137,194 Building Products 0.3% Voto-Votorantim Overseas Trading Operations NV (S) 6.625 09-25-19 285,000 307,088 Voto-Votorantim, Ltd. (S) 6.750 04-05-21 285,000 306,375 Commercial Services & Supplies 0.2% International Lease Finance Corp. (S) 7.125 09-01-18 220,000 242,000 Waste Management, Inc. 2.600 09-01-16 165,000 171,514 Industrial Conglomerates 0.2% Odebrecht Finance, Ltd. (S) 6.000 04-05-23 210,000 216,825 Odebrecht Finance, Ltd. (Q)(S) 7.500 09-14-15 120,000 121,500 See notes to financial statements Annual report | Investment Grade Bond Fund 17 Maturity Rate (%) date Par value Value Road & Rail 0.2% Penske Truck Leasing Company LP (S) 3.750 05-11-17 $355,000 $358,790 Trading Companies & Distributors 0.0% Air Lease Corp. (S) 5.625 04-01-17 85,000 83,088 Information Technology 0.4% Computers & Peripherals 0.1% Hewlett-Packard Company 4.375 09-15-21 225,000 228,506 IT Services 0.2% Fiserv, Inc. 6.800 11-20-17 400,000 482,438 Office Electronics 0.1% Xerox Corp. 2.950 03-15-17 160,000 161,334 Materials 2.1% Chemicals 0.8% Braskem America Finance Company (S) 7.125 07-22-41 200,000 195,500 Braskem Finance, Ltd. (S) 7.000 05-07-20 655,000 704,125 CF Industries, Inc. 6.875 05-01-18 130,000 154,700 CF Industries, Inc. 7.125 05-01-20 180,000 217,800 Eastman Chemical Company 3.600 08-15-22 215,000 214,485 Incitec Pivot Finance LLC (S) 6.000 12-10-19 215,000 237,674 Metals & Mining 0.8% Alcoa, Inc. 5.400 04-15-21 495,000 510,791 Allegheny Technologies, Inc. 5.950 01-15-21 100,000 112,762 Allegheny Technologies, Inc. 9.375 06-01-19 205,000 262,940 ArcelorMittal 9.850 06-01-19 240,000 284,290 Teck Resources, Ltd. 10.750 05-15-19 75,000 91,182 Vale Overseas, Ltd. 6.875 11-10-39 245,000 282,910 Paper & Forest Products 0.5% Georgia-Pacific LLC 7.250 06-01-28 130,000 159,707 International Paper Company 7.950 06-15-18 360,000 452,345 International Paper Company 9.375 05-15-19 255,000 341,418 Telecommunication Services 2.3% Diversified Telecommunication Services 2.1% American Tower Corp. 4.700 03-15-22 320,000 332,441 BellSouth Corp. 6.550 06-15-34 250,000 296,632 BellSouth Telecommunications, Inc. 6.300 12-15-15 230,309 243,564 CenturyLink, Inc. 6.450 06-15-21 190,000 196,960 CenturyLink, Inc. 7.600 09-15-39 190,000 181,240 Crown Castle Towers LLC (S) 4.883 08-15-20 530,000 581,358 Crown Castle Towers LLC (S) 6.113 01-15-20 420,000 491,090 GTP Acquisition Partners I LLC (S) 4.347 06-15-16 520,000 544,730 GTP Towers Issuer LLC (S) 4.436 02-15-15 305,000 318,359 Qwest Communications International, Inc. 8.000 10-01-15 220,000 232,389 Telecom Italia Capital SA 6.999 06-04-18 250,000 249,063 Telecom Italia Capital SA 7.200 07-18-36 220,000 188,100 Telefonica Emisiones SAU 2.582 04-26-13 500,000 493,165 18 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Wireless Telecommunication Services 0.2% SBA Tower Trust (S) 5.101 04-17-17 $280,000 $307,121 Utilities 2.2% Electric Utilities 1.1% Beaver Valley II Funding 9.000 06-01-17 546,000 566,175 Comision Federal de Electricidad (S) 4.875 05-26-21 195,000 204,263 Commonwealth Edison Company 5.800 03-15-18 330,000 399,857 FPL Energy National Wind LLC (S) 5.608 03-10-24 144,563 144,119 Israel Electric Corp., Ltd. (S) 7.250 01-15-19 400,000 410,110 PNPP II Funding Corp. 9.120 05-30-16 96,000 102,693 Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 220,000 231,539 W3A Funding Corp. 8.090 01-02-17 175,377 175,689 Independent Power Producers & Energy Traders 0.3% Allegheny Energy Supply Company LLC (S) 5.750 10-15-19 380,000 413,930 Exelon Generation Company LLC 6.250 10-01-39 135,000 161,191 Multi-Utilities 0.8% Integrys Energy Group, Inc. (6.110% to 12-1-16, then 3 month LIBOR + 2.120%) 6.110 12-01-66 550,000 550,000 NiSource Finance Corp. 5.400 07-15-14 400,000 433,547 Wisconsin Energy Corp. (6.250% to 5-15-17, then 3 month LIBOR + 2.113%) 6.250 05-15-67 585,000 599,625 Municipal Bonds 1.1% (Cost $1,851,154) State of California 7.600 11-01-40 170,000 223,103 State of Illinois 5.100 06-01-33 195,000 184,474 University of Texas 4.794 08-15-46 1,500,000 1,883,850 Collateralized Mortgage Obligations 15.2% (Cost $30,383,731) Commercial & Residential 11.0% American Tower Trust Series 2007-1A, Class C (S) 5.615 04-15-37 450,000 473,267 Series 2007-1A, Class D (S) 5.957 04-15-37 420,000 440,062 Banc of America Commercial Mortgage, Inc. Series 2006-2, Class AM (P) 5.954 05-10-45 355,000 377,452 Series 2006-4, Class AM 5.675 07-10-46 675,000 698,488 Series 2006-3, Class A4 (P) 5.889 07-10-44 620,000 696,257 Bear Stearns Alt-A Trust Series 2004-12, Class 1A1 (P) 0.589 01-25-35 425,558 371,512 Bear Stearns Commercial Mortgage Securities, Inc. Series 2006-PW14, Class D (S) 5.412 12-11-38 320,000 107,576 Citigroup/Deutsche Bank Commercial Mortgage Trust Series 2005-CD1, Class C (P) 5.213 07-15-44 185,000 153,357 Commercial Mortgage Pass Through Certificates Series 2007-C9, Class A4 (P) 6.006 12-10-49 820,000 943,349 Series 2012-LC4, Class B (P) 4.934 12-10-44 290,000 301,330 Series 2012-LC4, Class C (P) 5.649 12-10-44 230,000 218,997 See notes to financial statements Annual report | Investment Grade Bond Fund 19 Maturity Rate (%) date Par value Value Commercial & Residential (continued) Countrywide Alternative Loan Trust Series 2006-OA12, Class X IO 2.706 09-20-46 $5,044,112 $317,275 Extended Stay America Trust Series 2010-ESHA, Class B (S) 4.221 11-05-27 410,000 415,722 Fontainebleau Resorts LLC Series 2012-FBLU, Class C (S) 4.270 05-05-27 245,000 248,339 Series 2012-FBLU, Class D (S) 5.007 05-05-27 365,000 375,385 GMAC Mortgage Loan Trust Series 2004-AR2, Class 3A (P) 3.191 08-19-34 479,801 452,312 Greenwich Capital Commercial Funding Corp. Series 2006-GG7, Class AM (P) 5.874 07-10-38 530,000 543,260 Series 2007-GG9, Class C (P) 5.554 03-10-39 230,000 49,307 GSR Mortgage Loan Trust Series 2005-AR6, Class 3A1 (P) 2.613 09-25-35 446,635 408,696 Series 2004-9, Class B1 (P) 3.183 08-25-34 296,238 124,156 Series 2006-AR1, Class 3A1 (P) 4.998 01-25-36 473,463 392,511 Harborview Mortgage Loan Trust Series 2005-11, Class X IO 2.002 08-19-45 1,754,003 85,773 Series 2005-2, Class IX IO 2.182 05-19-35 8,311,099 467,499 Series 2005-8, Class 1X IO 2.140 09-19-35 2,117,246 100,707 IndyMac Index Mortgage Loan Trust Series 2004-AR13, Class B1 5.296 01-25-35 197 16 Series 2005-AR18, Class 1X IO 2.024 10-25-36 4,427,737 285,323 Series 2005-AR18, Class 2X IO 1.679 10-25-36 5,768,190 269,894 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2005-PDP5, Class AM (P) 5.240 12-15-44 930,000 1,003,013 Series 2006-LDP7, Class AM (P) 5.870 04-15-45 565,000 596,460 Series 2007-CB18, Class A4 5.440 06-12-47 875,000 971,296 Series 2005-LDP3, Class A4B (P) 4.996 08-15-42 1,000,000 1,053,687 LB-UBS Commercial Mortgage Trust Series 2006-C6, Class AM 5.413 09-15-39 765,000 807,070 Series 2007-C1, Class AM 5.455 02-15-40 640,000 647,945 Series 2006-C4, Class A4 (P) 5.870 06-15-38 620,000 700,217 Series 2007-C2, Class A3 5.430 02-15-40 870,000 952,418 Merrill Lynch Mortgage Trust Series 2006-2, Class A4 (P) 5.899 06-12-46 735,000 827,509 MLCC Mortgage Investors, Inc. Series 2006-3, Class 2A1 (P) 2.532 10-25-36 468,838 426,290 Series 2007-3, Class M1 (P) 5.141 09-25-37 131,690 67,667 Series 2007-3, Class M2 (P) 5.141 09-25-37 50,670 4,788 Series 2007-3, Class M3 (P) 5.141 09-25-37 29,805 1,417 Morgan Stanley Capital I Series 2006-HQ10, Class AM 5.360 11-12-41 515,000 534,705 Series 2007-IQ13, Class A4 5.364 03-15-44 780,000 867,972 Series 2008-HQ8, Class AM (P) 5.468 03-12-44 705,000 742,174 Structured Asset Securities Corp. Series 2003-6A, Class B1 (P) 2.905 03-25-33 223,197 135,164 Thornburg Mortgage Securities Trust Series 2004-1, Class II2A (P) 1.890 03-25-44 498,893 463,450 UBS Commercial Mortgage Trust Series 2012-C1, Class B 4.822 05-10-45 320,000 331,921 Series 2012-C1, Class C (P)(S) 5.720 05-10-45 215,000 210,813 20 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Commercial & Residential (continued) WaMu Mortgage Pass Through Certificates Series 2004-AR13, Class X IO 1.363 11-25-34 $6,861,645 $305,199 Series 2005-AR1, Class X IO 1.446 01-25-45 10,593,845 516,637 Series 2005-AR19, Class B1 (P) 0.939 12-25-45 277,816 40,055 Series 2005-AR8, Class X IO 1.571 07-25-45 8,922,471 429,541 Wells Fargo Mortgage Backed Securities Trust Series 2005-AR5, Class 1A1 (P) 2.591 04-25-35 356,968 323,326 U.S. Government Agency 4.2% Federal Home Loan Mortgage Corp. Series 3581, Class IO 6.000 10-15-39 325,757 45,586 Series 3623, Class LI IO 4.500 01-15-25 293,117 21,635 Series 3630, Class BI IO 4.000 05-15-27 183,409 7,795 Series 3794, Class PI IO 4.500 02-15-38 611,750 67,142 Series 3833, Class LI IO 1.993 10-15-40 2,934,347 196,033 Series 3956, Class DJ 3.250 10-15-36 1,848,604 1,905,327 Series 4030, Class BI IO 5.000 01-15-42 629,210 117,643 Series K017, Class X1 IO 1.460 12-25-21 1,672,646 172,383 Series K018, Class X1 IO 1.615 01-25-22 2,910,000 303,376 Series K707, Class X1 IO 1.560 12-25-18 1,969,382 168,006 Series K708, Class X1 IO 1.513 01-25-19 4,470,000 365,668 Federal National Mortgage Association Series 2009-109, Class IW IO 4.500 04-25-38 474,681 42,140 Series 2009-50, Class GI IO 5.000 05-25-39 844,116 92,968 Series 2009-78, Class IB IO 5.000 06-25-39 1,140,537 122,453 Series 2010-14, Class AI IO 4.000 08-25-27 526,289 25,068 Series 2010-3, Class LI IO 5.000 02-25-25 4,141,631 360,546 Series 2010-36, Class BI IO 4.000 03-25-28 534,014 28,072 Series 2010-68, Class CI IO 5.000 11-25-38 765,587 87,937 Series 2011-146, Class MA 3.500 08-25-41 1,005,829 1,047,304 Series 2012-19, Class JA 3.500 03-25-41 1,579,560 1,649,852 Series 3908, Class PA 4.000 06-15-39 586,894 635,769 Series 398, Class C3 IO 4.500 05-25-39 598,705 66,314 Series 401, Class C2 IO 4.500 06-25-39 407,669 44,286 Series 402, Class 3 IO 4.000 11-25-39 550,050 66,134 Series 402, Class 4 IO 4.000 10-25-39 937,898 102,218 Series 402, Class 7 IO 4.500 11-25-39 865,769 104,229 Series 407, Class 15 IO 5.000 01-25-40 777,368 123,597 Series 407, Class 16 IO 5.000 01-25-40 178,090 23,252 Series 407, Class 17 IO 5.000 01-25-40 160,045 23,850 Series 407, Class 21 IO 5.000 01-25-39 628,699 73,229 Series 407, Class 7 IO 5.000 03-25-41 556,843 97,799 Series 407, Class 8 IO 5.000 03-25-41 265,148 40,916 Series 407, Class C6 IO 5.500 01-25-40 1,617,957 279,905 Government National Mortgage Association Series 2010-78, Class AI IO 4.500 04-20-39 961,665 79,071 Asset Backed Securities 4.2% (Cost $8,631,091) Asset Backed Securities 4.2% Aegis Asset Backed Securities Trust Series 2004-3, Class A1 (P) 0.599 09-25-34 $252,155 227,960 Ameriquest Mortgage Securities, Inc. (P) Series 2005-R1, Class M1 0.689 03-25-35 370,000 344,507 Asset Backed Funding Certificates Series 2005-HE1, Class M1 (P) 0.659 03-25-35 297,046 232,118 See notes to financial statements Annual report | Investment Grade Bond Fund 21 Maturity Rate (%) date Par value Value Asset Backed Securities (continued) Bayview Financial Acquisition Trust Series 2006-A, Class 2A3 (P) 0.589 02-28-41 $210,776 $184,207 Bravo Mortgage Asset Trust Series 2006-1A, Class A2 (P)(S) 0.479 07-25-36 374,650 302,650 Carrington Mortgage Loan Trust Series 2005-OPT2, Class M2 (P) 0.689 05-25-35 260,000 234,664 Series 2006-NC4, Class A5 (P) 0.299 10-25-36 82,129 53,013 Citigroup Mortgage Loan Trust Series 2006-WFH3, Class A3 (P) 0.389 10-25-36 336,873 318,220 Credit-Based Asset Servicing and Securitization LLC Series 2005-CB2, Class M1 (P) 0.679 04-25-36 457,224 405,625 Dominos Pizza Master Issuer LLC Series 2012-1A, Class A2 (S) 5.216 01-25-42 891,644 928,916 FUEL Trust Series 2011-1 (P)(S) 4.207 04-15-16 475,000 497,297 Home Equity Asset Trust Series 2005-5, Class M1 (P) 0.719 11-25-35 355,000 303,685 Leaf Capital Funding SPE A LLC Series 2010-A, Class C (P)(S) 7.239 12-15-20 378,269 378,269 Series 2010-A, Class D (P)(S) 10.239 12-15-20 281,954 281,954 Leaf II Receivables Funding LLC Series 2011-1, Class A (P)(S) 1.700 12-20-18 126,950 125,110 Master Asset Backed Securities Trust Series 2007-HE2, Class A2 (P) 0.939 08-25-37 302,451 268,599 Merrill Lynch Mortgage Investors, Inc. Series 2005-HE2, Class A2C (P) 0.609 09-25-36 415,000 366,947 Series 2005-WMC1, Class M1 (P) 0.989 09-25-35 152,899 146,341 New Century Home Equity Loan Trust Series 2005-1, Class M1 (P) 0.689 03-25-35 240,000 173,372 Series 2005-3, Class M1 (P) 0.719 07-25-35 195,000 181,892 Novastar Home Equity Loan Series 2004-4, Class M3 (P) 1.319 03-25-35 480,000 457,117 Park Place Securities, Inc. Series 2004-WHQ2, Class M2 (P) 0.869 02-25-35 550,000 474,892 Series 2005-WCH1, Class M2 (P) 0.759 01-25-36 601,835 558,865 People’s Choice Home Loan Securities Trust Series 2005-1, Class M3 (P) 0.819 01-25-35 385,000 338,603 Renaissance Home Equity Loan Trust Series 2005-2, Class AF3 (P) 4.499 08-25-35 52,066 49,854 Series 2005-2, Class AF4 (P) 4.934 08-25-35 420,000 326,862 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 363,750 380,288 Foreign Government Obligations 0.1% (Cost $219,146) South Korea 0.1% Korea Development Bank 4.000 09-09-16 $220,000 231,323 22 Investment Grade Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Capital Preferred Securities 1.5% (Cost $3,130,775) Financials 1.5% Capital Markets 0.5% State Street Capital Trust III (P)(Q) 5.458 07-31-12 $565,000 567,113 State Street Capital Trust IV (P) 1.468 06-15-37 695,000 506,827 Commercial Banks 0.6% Allfirst Preferred Capital Trust (P) 1.967 07-15-29 205,000 154,252 Fifth Third Capital Trust IV (6.500% to 4-15-17, then 3 month LIBOR + 1.368%) 6.500 04-15-37 495,000 485,100 PNC Financial Services Group, Inc. (6.750% to 8-1-21, then 3 month LIBOR + 3.678%) (Q) 6.750 08-01-21 135,000 139,732 PNC Preferred Funding Trust III (8.700% to 3-15-13, then 3 month LIBOR + 5.226%) (Q)(S) 8.700 03-15-13 530,000 541,649 Insurance 0.4% Aon Corp. 8.205 01-01-27 205,000 245,369 MetLife Capital Trust X (9.250% to 4-8-38, then 3 month LIBOR + 5.540%) (S) 9.250 04-08-68 250,000 297,500 ZFS Finance USA Trust II (6.450% to 6-15-16, then 3 month LIBOR + 2.000%) (S) 6.450 12-15-65 220,000 213,400 Shares Value Preferred Securities 0.4% (Cost $694,375) Financials 0.4% Commercial Banks 0.4% PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) 15,450 397,065 U.S. Bancorp (6.000% to 4-15-17, then 3 month LIBOR + 4.861%) 12,325 319,711 Par value Value Short-Term Investments 2.0% (Cost $4,000,000) Repurchase Agreement 2.0% Repurchase Agreement with State Street Corp. dated 5-31-12 at 0.010% to be repurchased at $4,000,001 on 6-1-12, collateralized by $4,080,000 Federal Home Loan Bank, 0.280% due 8-2-13 (valued at $4,083,827, including interest) $4,000,000 4,000,000 Total investments (Cost $196,565,406) † 100.0% Other assets and liabilities, net 0.0% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Annual report | Investment Grade Bond Fund 23 Notes to Schedule of Investments IO Interest Only Security — Interest Tranche of Stripped Mortgage Pool. Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate PO Principal-Only Security — Principal Tranche of Stripped Security. Rate shown is the annualized yield on date of purchase. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $22,082,845 or 10.8% of the Fund’s net assets as of 5-31-12. † At 5-31-12, the aggregate cost of investment securities for federal income tax purposes was $197,102,586. Net unrealized appreciation aggregated $6,400,804, of which $9,581,319 related to appreciated investment securities and $3,180,515 related to depreciated investment securities. 24 Investment Grade Bond Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $196,565,406) $203,503,390 Cash 1,135,244 Receivable for investmentssold 751,505 Receivable for delayed delivery securitiessold 116,931 Receivable for fund sharessold 1,010,889 Dividends and interestreceivable 1,648,397 Receivable due fromadviser 1,690 Other receivables and prepaidexpenses 61,350 Totalassets Liabilities Payable for investmentspurchased 980,462 Payable for delayed delivery securitiespurchased 3,164,045 Payable for fund sharesrepurchased 311,541 Distributionspayable 77,187 Payable toaffiliates Accounting and legal servicesfees 4,324 Transfer agentfees 33,706 Distribution and servicefees 37,211 Trustees’fees 14,934 Other liabilities and accruedexpenses 39,175 Totalliabilities Netassets Paid-incapital $196,702,344 Undistributed net investmentincome 212,521 Accumulated net realized gain (loss) on investments and futurescontracts (286,038) Net unrealized appreciation (depreciation) oninvestments 6,937,984 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($149,750,186 ÷ 14,098,815shares) $10.62 Class B ($10,435,692 ÷ 982,347shares) 1 $10.62 Class C ($34,171,881 ÷ 3,216,674shares) 1 $10.62 Class I ($9,209,052 ÷ 866,913shares) $10.62 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $11.12 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Investment Grade Bond Fund 25 F I N A N C I A LS T A T E M E N T S Statement of operations For the year ended 5-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $8,169,669 Dividends 4,937 Securitieslending 620 Less foreign taxeswithheld (493) Total investmentincome Expenses Investment managementfees 766,420 Distribution and servicefees 756,631 Accounting and legal servicesfees 40,155 Transfer agentfees 381,418 Trustees’fees 15,511 State registrationfees 79,044 Printing andpostage 32,624 Professionalfees 45,568 Custodianfees 31,028 Registration and filingfees 26,652 Other 14,609 Totalexpenses Less expensereductions (42,920) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 2,855,975 Investments in affiliatedissuers 130 Futurescontracts (168,804) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 1,563,778 Investments in affiliatedissuers (80) Futurescontracts 29,117 Net realized and unrealizedgain Increase in net assets fromoperations 26 Investment Grade Bond Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-12 5-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $6,027,993 $5,880,991 Net realizedgain 2,687,301 3,932,324 Change in net unrealized appreciation(depreciation) 1,592,815 4,064,680 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (5,523,990) (5,303,909) ClassB (283,854) (287,216) ClassC (972,215) (864,633) ClassI (386,262) (209,313) From net realizedgain ClassA (153,356) — ClassB (9,899) — ClassC (35,809) — ClassI (11,361) — Totaldistributions From Fund sharetransactions Totalincrease Netassets Beginning ofyear 158,211,417 154,634,162 End ofyear Undistributed net investmentincome See notes to financial statements Annual report | Investment Grade Bond Fund 27 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.34 0.39 0.51 0.49 0.49 Net realized and unrealized gain (loss) oninvestments 0.22 0.52 1.07 (0.58) (0.13) Total from investmentoperations Lessdistributions From net investmentincome (0.41) (0.44) (0.52) (0.49) (0.50) From net realizedgain (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 2 3 3 3 3 Ratios and supplementaldata Net assets, end of period (inmillions) $150 $123 $121 $99 $102 Ratios (as a percentage of average net assets): Expenses beforereductions 1.00 0.97 1.08 1.20 4 0.99 Expenses net of feewaivers 0.98 0.96 1.08 1.20 4 0.99 Expenses net of fee waivers andcredits 0.98 0.96 1.07 1.20 4 0.98 Net investmentincome 3.29 3.82 5.22 5.53 5.08 Portfolio turnover (%) 85 105 87 109 99 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. CLASS B SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.26 0.32 0.44 0.42 0.42 Net realized and unrealized gain (loss) oninvestments 0.22 0.52 1.07 (0.58) (0.14) Total from investmentoperations Lessdistributions From net investmentincome (0.33) (0.37) (0.45) (0.42) (0.42) From net realizedgain (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 2 3 3 3 3 Ratios and supplementaldata Net assets, end of period (inmillions) $10 $8 $8 $6 $7 Ratios (as a percentage of average net assets): Expenses beforereductions 1.75 1.72 1.83 1.95 4 1.74 Expenses net of feewaivers 1.73 1.71 1.83 1.95 4 1.74 Expenses net of fee waivers andcredits 1.73 1.71 1.82 1.95 4 1.73 Net investmentincome 2.53 3.07 4.52 4.79 4.33 Portfolio turnover (%) 85 105 87 109 99 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 28 Investment Grade Bond Fund | Annual report See notes to financial statements CLASS C SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.27 0.31 0.43 0.43 0.42 Net realized and unrealized gain (loss) oninvestments 0.21 0.53 1.08 (0.59) (0.14) Total from investmentoperations Lessdistributions From net investmentincome (0.33) (0.37) (0.45) (0.42) (0.42) From net realizedgain (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 2 3 3 3 3 Ratios and supplementaldata Net assets, end of period (inmillions) $34 $24 $21 $12 $8 Ratios (as a percentage of average net assets): Expenses beforereductions 1.75 1.72 1.83 1.95 4 1.73 Expenses net of feewaivers 1.73 1.71 1.83 1.95 4 1.73 Expenses net of fee waivers andcredits 1.73 1.71 1.82 1.95 4 1.73 Net investmentincome 2.54 3.06 4.44 4.87 4.34 Portfolio turnover (%) 85 105 87 109 99 1 Based on the average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. CLASS I SHARES Periodended 5-31-12 5-31-11 5-31-10 5-31-09 5-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.38 0.43 0.49 0.52 0.53 Net realized and unrealized gain (loss) oninvestments 0.21 0.52 1.13 (0.58) (0.14) Total from investmentoperations Lessdistributions From net investmentincome (0.44) (0.48) (0.56) (0.52) (0.53) From net realizedgain (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 2 2 Ratios and supplementaldata Net assets, end of period (inmillions) $9 $3 $4 $2 — 3 Ratios (as a percentage of average net assets): Expenses beforereductions 0.65 0.60 0.68 1.12 4 0.63 Expenses net of fee waivers andcredits 0.64 0.57 0.68 1.12 4 0.63 Net investmentincome 3.62 4.18 5.03 6.09 5.45 Portfolio turnover (%) 85 105 87 109 99 1 Based on the average daily sharesoutstanding. 2 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 3 Less than $500,000. 4 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. See notes to financial statements Annual report | Investment Grade Bond Fund 29 Notes to financial statements Note 1 — Organization John Hancock Investment Grade Bond Fund (the Fund) is a series of John Hancock Bond Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income consistent with preservation of capital and maintenance of liquidity. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
